Cite as 2016 Ark. 389

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-921

JAMIE JONES                                       Opinion Delivered   November 10, 2016
                               APPELLANT
                                                  MOTION FOR BELATED APPEAL
V.


ARKANSAS DEPARTMENT OF         MOTION FOR BELATED APPEAL
HUMAN SERVICES AND MINOR       GRANTED.
CHILD
                     APPELLEES




                                        PER CURIAM

       Appellant Jamie Jones, by and through her attorney, John Ogles, has filed a motion for

belated appeal. In the present motion, Mr. Ogles candidly admits fault for failing to procure

Ms. Jones’s signature on the notice of appeal, in noncompliance with Arkansas Supreme

Court Rule 6-9(b)(2)(D) and leading to the dismissal of the appeal for want of jurisdiction by

the court of appeals on October 5, 2016. Jones v. Ark. Dep’t of Human Servs., 2016 Ark. App.
470.

       We have clarified our treatment of motions for belated appeals in McDonald v. State,

356 Ark. 106, 146 S.W.3d 883 (2004). There, we stated that there are only two possible

reasons for an appeal not being timely perfected: either the party or attorney filing the appeal

is at fault, or there is “good reason.” Id. at 115, 146 S.W.3d at 891.

       Where an appeal is not timely perfected, either the party or attorney filing the appeal
       is at fault, or there is good reason that the appeal was not timely perfected. The party
                                     Cite as 2016 Ark. 389

       or attorney filing the appeal is therefore faced with two options. First, where the party
       or attorney filing the appeal is at fault, fault should be admitted by affidavit filed with
       the motion or in the motion itself. There is no advantage in declining to admit fault
       where fault exists. Second, where the party or attorney believes that there is good
       reason the appeal was not perfected, the case for good reason can be made in the
       motion, and this court will decide if good reason is present.

Id., 146 S.W.3d at 891 (footnote omitted). While this court no longer requires an affidavit

admitting fault before we will consider the motion, an attorney should candidly admit fault

where he has erred and is responsible for the failure to perfect the appeal. See id. The instant

case is not a criminal case; however, we have afforded indigent parents appealing from a

termination of parental rights similar protections as those afforded indigent criminal defendants

by applying the McDonald standard. Garcia v. Ark. Dep’t of Health & Human Servs., 374 Ark.
144, 145, 286 S.W.3d 674, 675 (2008) (per curiam)(citing Smith v. Ark. Dep’t of Health &

Human Servs., 371 Ark. 425, 266 S.W.3d 694 (2007) (per curiam) (granting a motion for

belated appeal in a termination-of-parental-rights case)). A review of the notice of appeal

reveals that it was signed for Jones through her attorney. Rule 6-9(b)(2)(D) states,

       The notice of appeal and designation of the record shall be signed by the appellant, if
       an adult, and the appellant’s counsel. The notice shall set forth the party or parties
       initiating the appeal, the address of the party or parties, and specify the order from
       which the appeal is taken.

       In accordance with McDonald v. State, Mr. Ogles has candidly admitted fault for failing

to procure Ms. Jones’s signature on the notice of appeal in noncompliance with Arkansas

Supreme Court Rule 6-9(b)(2)(D). A copy of this opinion will be forwarded to the

Committee on Professional Conduct.

       Motion for belated appeal granted.


                                                2